INVESTMENT COMPANY BLANKET BOND NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS Item 1. Name of Insured Special Situations Fund III LP BOND NUMBER Principal Address: Suite 2adison Avenue New York NY 10022 6214215 (Herein called the Insured) Item 2. Bond Period from 12:01 a.m. on 01/01/2008 to 12:01 a.m. on 01/01/2009 The effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability – Subject to Section 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A – FIDELITY $350,000 $0 Insuring Agreement B – AUDIT EXPENSE Not Covered Not Covered Insuring Agreement C – ON PREMISES Not Covered Not Covered Insuring Agreement D – IN TRANSIT Not Covered Not Covered Insuring Agreement E – FORGERY OR ALTERATION Not Covered Not Covered Insuring Agreement F – SECURITIES Not Covered Not Covered Insuring Agreement G – COUNTERFEIT CURRENCY Not Covered Not Covered Insuring Agreement H – STOP PAYMENT Not Covered Not Covered Insuring Agreement I – UNCOLLECTIBLE ITEMS OF DEPOSIT Not Covered Not Covered OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J – COMPUTER SYSTEMS Not Covered Not Covered Insuring Agreement K – UNAUTHORIZED SIGNATURES Not Covered Not Covered Insuring Agreement L – AUTOMATED PHONE SYSTEMS Not Covered Not Covered Insuring Agreement M – TELEFACSIMILE Not Covered Not Covered If
